Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 1 of 14




                    Exhibit 20

REDACTED VERSION OF
 DOCUMENT SOUGHT
   TO BE SEALED
       Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 2 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

 1
                           IN THE UNITED STATES DISTRICT COURT
 2
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                  OAKLAND DIVISION

 4

 5
                                                    Case No. 4:18-cv-01885-HSG
 6

 7                                                  JURY TRIAL DEMANDED
      In Re Koninklijke Philips Patent Litigation
 8                                                  HIGHLY CONFIDENTIAL –
                                                    OUTSIDE COUNSEL ONLY
 9

10

11

12

13
                    EXPERT REPORT OF NATHANIEL POLISH, PH.D.,
14
             REGARDING INFRINGEMENT BY ASUS OF U. S. PATENT NO. 7,529,806

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                 ’806 PATENT – INFRINGEMENT REPORT (ASUS DEFENDANTS)
            Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 3 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

                           concurrent with the media presentation, retrieving a next file; and
 1

 2
                           using content of the next file to continue the media presentation.

 3           D.         PERSON OF ORDINARY SKILL IN THE ART

 4           84.        A person of ordinary skill in the art to which the ’806 patent pertains would have

 5   held a Bachelor’s degree in Computer Science, or an equivalent degree, and at least two years of
 6
     experience in designing and/or implementing the downloading and/or streaming of multimedia
 7
     presentations over a network using a client-server architecture, or equivalent academic
 8
     experience. Additional education could substitute for years of experience.
 9
             85.        I have been informed that Google, Inc., Acer, Inc., Acer America Corp.,
10

11   ASUSTeK Computer Inc., ASUS Computer International, and Microsoft Corporation have taken

12   the position in proceedings before the USPTO that a person of at least ordinary skill in the art (a
13   “POSA”) to which this patent pertains “would have at least an undergraduate degree in computer
14
     science or computer engineering, or the equivalent. In addition, the POSA would have at least 3-
15
     5 years’ experience developing multimedia presentations using a markup language and/or
16
     developing software tools to automate the development of multimedia presentations, or
17

18
     equivalent academic experience (e.g., a master’s degree with a similar focus).” I disagree with

19   this definition.

20           86.        For one thing, the invention of the ’806 patent is not limited to the development of
21   multimedia presentations using a markup language. A markup language is not required to
22
     implement the invention of the ’806 patent. As one example, through claim differentiation with
23
     respect to dependent claims 7, 10, and 13, independent claims 1, 9, and 12 respectively cover a
24
     control information file that is not written in a markup language such as XML. See also, e.g.,
25

26   ’806 patent 2:60-63 (“The control information describes the locations, e.g., URL's, and size of

27

28                 ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                           31
             Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 4 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     the various file segments, and provides, e.g., UI functionalities at the client. In this example, the
 1

 2   control information is coded in XML.”) (emphasis added.)

 3            87.      Secondly, the invention of the ’806 patent is not limited to software tools which

 4   automate the development of multimedia presentations. Automating the development of
 5
     multimedia presentations through software tools is not required to implement the invention of the
 6
     ’806 patent. The invention instead relates to a device and method for forming a media
 7
     presentation with no requirement that software tools be used to develop the media presentation.
 8
              88.      Regardless, under any of these definitions, based on my experience described
 9

10   above in Section II, I exceed the qualifications of a POSA in the art to which the ’806 patent is

11   directed.
12            E.       CLAIM CONSTRUCTION
13
                     i.            Claim Construction Ruling
14
              89.      I understand that patent claim terms may need to be construed to determine the
15
     scope of the patent owner’s right to exclude. I further understand from counsel that the Court
16
     has issued a claim construction ruling (4:18-cv-1885-HSG, D.I. 241), which I have reviewed and
17

18
     adopted below.

19        Claim(s)                         Term                           Court’s Construction
      1                   “alternative flies”                  “alternative files”
20

21
                                                               I understand this construction was agreed-
22                                                             upon by the parties and adopted by the Court.

23    12                  “give”                               “given”

24
                                                               I understand this construction was agreed-
25
                                                               upon by the parties and adopted by the Court.
26

27

28                  ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                            32
            Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 5 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

            218.     As another example, a Google website entitled “Google Video Quality Report”
 1

 2   has a section called “What YouTube is Doing” which explains that “We have an open peering

 3   policy for our internal network, which means we'll directly interconnect with any ISP who can

 4   reach our 70 points of presence worldwide without charge. We often deploy servers within your
 5
     ISP's network, vastly reducing the distance the video has to travel and minimizing the chance for
 6
     congestion.” (“What YouTube is Doing” available at
 7
     https://www.google.com/get/videoqualityreport/#what_youtube_is_doing.) A Google website,
 8
     (https://peering.google.com/#/infrastructure) provides additional detail, explaining Google’s use
 9

10   of Core Data Centers, Edge Points of Presence, and Edge Caching and Service Nodes. As

11   Google explains, “Static content that is very popular with the local host's user base, including
12   YouTube and Google Play, is temporarily cached on edge nodes. Google's traffic management
13
     systems direct user requests to an edge node that will provide the best experience.” (“Our
14
     Infrastructure” available at https://peering.google.com/#/infrastructure.)
15
            219.     Further, as shown below, the YouTube application requests the protocol buffer
16

17
     file and the media segment chunk files from the YouTube servers where they are stored.

18                 ii.      Limitation 12(b): means for downloading files to the client device;

19          220.     I understand that this term was not part of the claim construction proceedings, and

20   therefore a construction for this term was not provided by the Court.
21
            221.     In my opinion, the term “means for downloading files to the client device”
22
     connotes sufficient structure to the POSA to perform the claimed function and so should be
23
     afforded its plain and ordinary meaning rather than be subject to § 112, ¶ 6. Namely, “means for
24
     downloading” connotes well-known programming instructions for downloading a file from a
25

26   server to a client. However, in the event that the Court finds this term to be subject to § 112, ¶ 6,

27

28              ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                        95
            Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 6 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     it is my opinion that, under a means-plus-function analysis, the term “means for downloading
 1

 2   files to the client device” has the function and corresponding structure for performing this

 3   function as below:

 4          The function is: “downloading files to the client device.”
 5
            The corresponding structure is: “single purpose media player or multipurpose computing
 6
            device programmed with software to perform the function, such as the algorithm
 7
            disclosed in Figure 1 and at 2:57-63, 3:3-7, 3:14-30, 3:57-4:14.”
 8
            222.    The algorithm disclosed in the ’806 patent at 2:57-63 includes “the client contacts
 9

10   the server selects the particular content file and downloads the control information that enables

11   the retrieving and playing out of the segmented file.” One manner of performing the algorithm is
12   disclosed in the ’806 patent at 3:3-7 and includes Java 2.0 “standard classes that enable retrieving
13
     a remote file into a buffer or as a stream.”
14
            223.    With respect to the recited function, as discussed above, the ASUS YouTube
15
     Accused Products include a YouTube application that downloads files to the device, including
16

17
     the protocol buffer file and the media segment files. With respect to the corresponding structure,

18   as discussed further below, the ASUS YouTube Accused Products are multipurpose computing

19   devices programmed with software (the YouTube application) that performs the functionality
20   described by this limitation.
21
            224.    In particular, each ASUS YouTube Accused Product is a multipurpose computing
22
     device that is programmed with software (the YouTube application) to perform the function
23
     “downloading files to the client device.” Specifically, each ASUS YouTube Accused Product
24

25   includes a microprocessor that is programmed with software, by being preloaded with the

26   YouTube application, for downloading streams of data, such as the protocol buffer file and

27

28               ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                         96
            Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 7 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     with the media presentation, retrieving a next file” connotes sufficient structure to the POSA to
 1

 2   perform the claimed function and so should be afforded its plain and ordinary meaning rather

 3   than be subject to § 112, ¶ 6. Namely, “means for retrieving” connotes well-known

 4   programming instructions for retrieving a file from a server to a client. However, in the event
 5
     that the Court finds this term to be subject to be subject to § 112, ¶ 6, it is my opinion that, under
 6
     a means-plus-function analysis, the term “wherein if the determined file is one of a plurality of
 7
     files required for the media presentation, the means for parsing comprises means for: concurrent
 8
     with the media presentation, retrieving a next file” has the function and corresponding structure
 9

10   for performing this function as below:

11          The function is: “concurrent with the media presentation, retrieving a next file.”
12          The corresponding structure is: “single purpose media player or multipurpose computing
13
            device programmed with software to perform the function, such as the algorithm
14
            disclosed in Figure 1 and at 2:57-63, 3:3-7, 3:14-30, 3:57-4:14.”
15
            283.    The algorithm disclosed in the ’806 patent at 2:57-63 includes “In step 102, the
16

17
     client contacts the server selects the particular content file and downloads the control information

18   that enables the retrieving and playing out of the segmented file.”

19          284.    The algorithm is further disclosed in the ’806 patent at 3:14-30 and includes “In
20   step 110, the next file segment is downloaded at the client and stored in a buffer while the
21
     previous file segment, here the first file segment, is being played out. One option is to have the
22
     downloaded files buffered in a sequence or linked list of buffers. This functionality is typically
23
     provided by the operating system of the client. For example, MS Windows family of products
24

25   creates a memory buffer associated with the file every time an API call opens the file.

26   Alternatively, in a thread- and/or process-rich environment, several threads and/or processes can

27

28               ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                         129
             Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 8 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     be organized to independently retrieve file segments, while playing out the content of other
 1

 2   segments. Working with threads is a skill common for software engineers. For example, Java 2.0

 3   from Sun Microsystems provides classes supporting multiple threads. Similarly, Microsoft SDK

 4   for the Windows family of products makes thread- or process-related functionalities available to
 5
     programmers.”
 6
             285.     The algorithm is further disclosed in the ’806 patent at 3:57-4:14 and includes
 7
     “[T]he content of the first part is downloaded from the location specified and playing out is
 8
     started automatically under application control. Combining multiple sequenced inputs is well
 9

10   understood in the industry. For example, Java JDK v.1.2 from Sun Microsystems, Inc. provides a

11   class java.io.SequenceInputStream as a standard component of the io class library.
12   SequenceInputStream represents the logical concatenation of other input streams. It starts out
13
     with an ordered collection of input streams and reads from the first one until end of file is
14
     reached, whereupon it reads from the second one, and so on, until end of file is reached on the
15
     last of the contained input streams. An object of the java.io.SequenceInputStream class can be
16

17
     initialized by, e.g., enumeration of objects of the InputStream class. This abstract class is the

18   superclass of all classes representing an input stream of bytes, including the class

19   FileInputStream. In case of the downloading of multiple file parts, an application can create
20   instances of the FileInputStream class from local temporary files into which the parts are being
21
     downloaded. The contents of those multiple local files will be supplied to the Sequencer. The
22
     rendering component of the application will read the information out it as if it were just a single
23
     local file.”
24

25           286.     With respect to the recited function, as discussed above, the ASUS YouTube

26   Accused Products include a YouTube application that retrieves a next file to the device, the

27

28                  ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                            130
            Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 9 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE


     XV.    THE ASUS WINDOWS ACCUSED PRODUCTS INFRINGE CLAIM 12 OF THE
 1
            ’806 PATENT
 2
            374.    In addition to the ASUS YouTube Products discussed above, it is also my opinion
 3
     that certain ASUS products that run version 10 of the Windows operating system (“Windows
 4
     10”) (an operating system from Microsoft) infringe Claim 12 of the ’806 patent. (See Appendix
 5

 6
     C for a list of ASUS Windows Accused Products and hardware information concerning those

 7   products).

 8          375.    In my opinion, the ASUS Windows Accused Products infringe Claim 12 of the
 9   ’806 patent as explained below. In brief, Windows 10 includes native implementations of HLS
10
     and MPEG-DASH as part of the Edge Browser. I reviewed these implementations, including
11
     their source code and the operations of these features and confirmed that when Windows 10 is
12
     installed on a computing device, that device infringes Claim 12 because the device includes
13

14   Windows 10’s implementation of HLS and MPEG-DASH. Each of the ASUS Windows

15   Accused Products is a computing device that includes Windows 10, with unmodified native

16   implementations of HLS and MPEG-DASH. Therefore, each of those devices infringe Claim 12.
17
            376.    I understand that Philips served an interrogatory request (Interrogatory No. 6)
18
     seeking Microsoft’s position on whether there were any material differences between the
19
     representative products identified in Philips’ infringement contentions—including representative
20
     products for the ’806 patent—and products running the same operating system, and if so, what
21

22   material differences exist.

23          377.    I understand that, in response to Philips’ Interrogatory No. 6, Microsoft stated as
24   follows:
25

26

27

28                ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                          163
           Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 10 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   (Microsoft’s Response to Interrogatory No. 6; see also Microsoft’s Response to Interrogatory

15   No. 1).

16             378.   I further understand that Alan Lai, an ASUS 30(b)(6) witness, testified that ASUS
17
     does not modify or alter in any way the Windows operating systems that are installed and used in
18
     the ASUS Windows Accused products. (See Lai Tr. at 17:9-20:18; 41:12-42:25 (“The operating
19
     system would not allow the vendors to change any of the source code inside.”).
20
               379.   I have concurrently submitted an expert report that describes in detail the
21

22   operation of Windows 10, including with respect to the native implementation of HLS and

23   MPEG-DASH provided as part of Windows 10’s Edge Browser (“Microsoft ’806 Report”). I
24   incorporate my Microsoft ’806 Report herein in its entirety, and I have attached a copy of my
25
     Microsoft ’806 Report hereto as Appendix D.
26

27

28                ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                          164
           Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 11 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

            380.    Because ASUS does not modify Windows 10, the ASUS Windows Accused
 1

 2   Products infringe the ’806 patent for the same reasons as the Microsoft Accused Products

 3   identified in the Microsoft ’806 Report. In the Microsoft ’806 Report, I use the Surface Pro 4,

 4   which runs Windows 10 as a representative product to explain why it is that all Microsoft
 5
     Products that run Windows 10 infringe the ’806 patent. The Surface Pro 4 is similarly
 6
     representative of ASUS products that run Windows 10 (i.e., the ASUS Windows Accused
 7
     Products) and therefore, the explanation I provide as to why the Surface Pro 4 infringes the ’806
 8
     patent applies to the ASUS Windows Accused Products.
 9

10          381.    Similarly, since ASUS does not modify Windows 10 source code, my analysis in

11   the Microsoft ’806 Report as to why the Windows source code meets the limitations of the
12   asserted ’806 patent claims applies to the ASUS Windows Accused Products. Also germane are
13
     the documents, deposition testimony, and other materials and analysis I provide related to the
14
     native implementation of HLS and MPEG-DASH in Windows 10.
15
            382.    I note that certain claim limitations in the ’806 patent require hardware –
16

17
     specifically that the accused device be a single purpose media player or multipurpose computing

18   device programmed with software to perform claimed functions. All of the ASUS Windows

19   Accused Products are multipurpose computing devices (I do not believe this point is contested).
20   Moreover, all of these Products are Windows 10 products, which means they are programmed to
21
     run the Windows 10 source code I have analyzed in the Microsoft ’806 Report. Therefore, not
22
     only do the ASUS Windows Accused Products include the infringing software (the native
23
     implementation of HLS and Edge Browser included in Windows 10), they include the requisite
24

25   hardware (they are multipurpose computing devices) as well. (See Appendix C, which lists the

26

27

28              ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                        165
           Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 12 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     ASUS Windows Accused Products and includes certain hardware information (e.g., processor
 1

 2   type) for each such Product).

 3          383.    I have also reviewed ASUS’s non-infringement contentions (response to Philips’

 4   Interrogatory No. 4) and ASUS’s response to Philips’ Interrogatory No. 6. In neither of these
 5
     documents did ASUS identify any material differences between the ASUS Accused Windows
 6
     Products and Microsoft Accused Products, or across the ASUS Accused Windows Products.
 7
     Should ASUS or its experts identify any such differences I reserve all rights to address those
 8
     differences.
 9

10          384.    And I reviewed the transcript of Alan Lai and Wen-bin Jian, who I understand to

11   be ASUS’s 30(b)(6) witness on topics related to the ASUS Windows Accused Products. I note
12   that neither witness identified any material differences between the ASUS Accused Windows
13
     Products and Microsoft Accused Products, or across the ASUS Accused Windows Products.
14
            385.    In sum, in my opinion, the ASUS Accused Windows Products directly infringe
15
     Claim 12 of the ’806 patent for the reasons described in my Microsoft ’806 Report. (See id.).
16

17
            386.    More particularly, for the same reasons discussed above (including because the

18   same, unaltered version of the Windows software is included in each of the ASUS Accused

19   Windows Products), it is my opinion that the ASUS Accused Windows Products infringe Claim
20   12 of the ’806 patent. (See id.). As discussed above, each ASUS Accused Windows Product
21
     includes Windows 10 and is a multipurpose computing device that together meet the limitations
22
     of Claim 12 as described in my Microsoft ’806 Report. (See id.). As explained in the Microsoft
23
     ’806 Report, these devices running the native implementations of HLS or MPEG-DASH perform
24

25   the claimed algorithm for adaptive streaming described in the ’806 patent. Thus, for the reasons

26   discussed in my Microsoft ’806 Report, it is my opinion that the ASUS Accused Windows

27

28              ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                        166
           Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 13 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE

     Products infringe Claim 12 of the ’806 patent (literally or under the doctrine of equivalents).
 1

 2   (See id.).

 3   XVI. RESERVATION OF RIGHTS

 4           387.   Because it is unclear at this time which theories ASUS may advance in expert
 5   discovery, which specific alleged prior art references ASUS will rely upon, and in which
 6
     combination(s) they might attempt to rely upon those alleged prior art references, I reserve my
 7
     ability to respond to any opinions which may be proffered based upon them, and thereafter
 8
     respond with opinions of my own on related subjects, including, but not limited to, on objective
 9

10
     indicia of non-obviousness.

11           388.   My opinions are subject to change based on additional opinions that ASUS’s

12   experts may present, and information I may receive in the future or additional work I may
13
     perform. With this in mind, based on the analysis I have conducted and for the reasons set forth
14
     above, I have preliminarily reached the conclusions and opinions in this Report.
15
             389.   In connection with my anticipated testimony in this action, I may use as exhibits
16
     various documents produced in this case that refer or relate to the matters discussed in this
17

18   Report. I have not yet selected the particular exhibits that might be used. In addition, I may

19   create or assist in the creation of certain demonstrative evidence to assist me in testifying, and I

20   reserve the right to do so to further support the positions in this Report.
21
             390.   At trial, and as discussed above, I may rely on visual aids and may rely on, e.g.,
22
     demonstrated use of the accused products I refer to in my Report, and analogies concerning
23
     elements of the ’806 patent, the YouTube application, or any related technologies.
24

25

26

27

28                ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                          167
           Case 4:18-cv-01885-HSG Document 722-6 Filed 08/29/19 Page 14 of 14
     HIGHLY CONFIDENTIAL – SOURCE CODE


     XVII. CONCLUSION
 1
            391.    For the reasons set forth above, it is my opinion that ASUS infringes the asserted
 2

 3   claims of the ’806 patent, directly and/or indirectly.

 4

 5
            I declare under penalty of perjury under the laws of the United States that the foregoing is
 6
     true and correct to the best of my knowledge and belief.
 7

 8

 9
     Date: April 25, 2019
10

11
     _____________________________
12

13   Nathaniel Polish, Ph.D.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28               ’806 PATENT –INFRINGEMENT REPORT (ASUS DEFENDANTS)
                                         168
